Citation Nr: 1101903	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to August 1988.  
The appellant claims as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before a Decision Review Officer at the 
RO in June 2010.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The cause of death was acute 
myeloid leukemia.  

2.  At the time of death, the Veteran was service connected for 
bilateral hearing loss, coronary artery disease, lumbosacral 
strain, right knee strain, residuals of Bell's Palsy, bursitis of 
the shoulders, calcified tendonitis of the right elbow, 
sinusitis, chronic obstructive pulmonary disease, hemorrhoids, 
prostatitis and posttraumatic stress disorder (PTSD).  

3.  Acute myeloid leukemia was not manifest during service or 
within a year of separation from service.  

4.  Acute myeloid leukemia is not a disease associated with 
exposure to certain herbicide agents enumerated under 38 C.F.R. § 
3.309(e).

5.  The cause of death was unrelated to service or a service 
connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to death.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
June 2006 and February 2007.  However, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held, inter alia, that in the context of 
a claim for service connection for the cause of a veteran's death 
for the purpose of Dependency and Indemnity Compensation (DIC) 
benefits, the VCAA notice must include: (1) a statement of the 
disabilities, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service- connected disability; and (3) an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a disability not yet service connected. Hupp, 21 
Vet. App. at 352-53.  The appellant was provided with such notice 
in November 2008.  

The Board notes that, in the present case, complete notice was 
also not issued prior to the adverse determination on appeal.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Nevertheless, VA rectified any timing error in providing notice 
to the appellant and subsequently readjudicating her claim on 
several occasions, most recently in June 2010.  Id; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with the 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  The 
Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  
Thus, VA has also satisfied its duty to assist the appellant 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

LEGAL CRITERIA

The veteran who had a service-connected disability that was the 
principal or contributory cause of his death, which occurred 
after December 31, 1956, may be eligible for VA death benefits.  
See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must establish that the service-connected 
disability was either the principal or a contributory cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to the 
cause of death.  For a service-connected disability to constitute 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2010).  The debilitating 
effects of a service- connected disability must have made the 
decedent materially less capable of resisting the fatal disease 
or must have had a material influence in accelerating death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as leukemia, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service." 
38 U.S.C.A. § 1116(f). VA regulations define that "service in the 
Republic of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam." 38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2010) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; 
hairy cell leukemia and other chronic B-cell leukemias; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma); Parkinson's disease; and ischemic heart disease.  
38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines 
ischemic heart disease as not including hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke. 

The above reflects changes to the Code of Federal Regulations 
which became effective August 31, 2010.  These changes are 
applicable to claims received by VA on or after August 31, 2010 
and to claims pending before VA on that date.  As the Veteran's 
claim was pending on August 31, 2010, the changes are applicable 
to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Additionally, certain chronic diseases, such as tumors, 
malignant, or of the brain or spinal cord or peripheral nerves, 
may be service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

ANALYSIS 

The appellant has appealed the denial of service connection for 
the cause of death.  After review of the record, the Board finds 
against the claim.  

The Board finds that service connection for cause of death is not 
warranted.  In this regard, the Board notes that there is no 
showing that a service-connected disability was the principal or 
contributory cause of his death.  At the time of his death, the 
Veteran was service connected for bilateral hearing loss 
disability, coronary artery disease, lumbosacral strain, right 
knee strain, residuals Bell's Palsy, bursitis shoulders, 
calcified tendonitis right elbow, sinusitis, chronic obstructive 
pulmonary disease, hemorrhoids, prostatitis and posttraumatic 
stress disorder (PTSD).  The May 2006 death certificate cited 
acute myeloid leukemia as the cause of death.  The death 
certificate notes that acute myeloid leukemia had its onset 
approximately two month prior to death.  

In the April 2008 VA-Form 9, Substantive Appeal, the appellant 
related that the appellant's death was caused by heart failure.  
She stated that such was shown on the death certificate.  In the 
June 2010 RO hearing, the appellant related that the Veteran was 
exposed to herbicide in service.  She related that the different 
types of cancer and health problems that the appellant had were 
part of his service related death, not just what was on his death 
certificate.  She indicated that the first death certificate that 
was issued to her stated that the heart was the cause of death 
but because her name was misspelled a second death certificate 
was issued which cited acute myeloid leukemia as the cause of 
death.  

We acknowledge the appellant's contentions that the Veteran's 
death was caused by heart problems and that such was stated on 
the death certificate at one point.  However, we note that none 
of the Veteran's service connected disabilities were identified 
as a principal or contributory cause of death on the death 
certificate that is of record and nothing in the record suggests 
that his service connected disabilities played any role in the 
events producing death.  Although the appellant has related that 
the death certificate cited otherwise, she has not produced any 
evidence in this regard.  However, the death certificate that is 
of record cites the sole cause of death as acute myeloid 
leukemia.  As such, the Board finds that the Veteran's service 
connected disabilities were not the principal or contributory 
cause of his death. 

In deciding a claim for service connection for the cause of the 
Veteran's death, the Board must also consider whether the 
disability that caused the Veteran's death, acute myeloid 
leukemia, may be service connected.  The appellant has also 
asserted that the Veteran's acute myeloid leukemia was the result 
of exposure to Agent Orange during the Veteran's active service 
in Vietnam.  As explained below, the Board finds against this 
claim.  

In this regard, service connection may be presumed for specific 
residuals of herbicide exposure by the showing of two elements.  
First, a veteran must show that he served in the Republic of 
Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel 
records show that the veteran served in Vietnam during the 
Vietnam Era, and herbicide exposure is thus presumed.  However, 
acute myeloid leukemia is not a condition subject to presumptive 
(herbicide or Agent Orange) service connection pursuant to 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The evidence shows that 
the Veteran's death was caused by acute myeloid leukemia; 
however, this condition is not subject to herbicide presumptive 
service connection.  We note that hairy cell leukemia and other 
chronic B-cell leukemias are subject to presumptive service 
connection.  However, the specific type of leukemia that 
contributed to the Veteran's death, acute myeloid leukemia, is a 
distinct form of leukemia that is not recognized in 38 C.F.R. § 
3.309(e) as being subject to the presumptions for chemical 
herbicide-exposed Veterans.  See Dorland's Illustrated Medical 
Dictionary, 1019-20 (30th ed. 1994).  Accordingly, as acute 
myeloid leukemia is not listed as one of the presumptive 
disorders, presumptive service connection on the basis of Agent 
Orange exposure is not warranted in this case.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not otherwise 
warranted.  In this regard, the evidence shows that malignant 
melanoma was diagnosed in 2003.  A history of widespread 
metastatic multiple myeloma and polycythemia vera was noted in 
February 2005.  According to the appellant, the Veteran's health 
issues began in 1993 with skin irritations and recurrent 
transient ischemic attacks, and that by June 2003 he was 
diagnosed with polycythemia vera, chronic myelocytic leukemia, 
multiple melanoma, and peripheral neuropathy.  According to the 
death certificate, the Veteran's death was caused by acute 
myeloid leukemia which had its onset approximately two months 
prior to his death.  

Notwithstanding the list of presumptive disorders noted above, 
the appellant is not otherwise precluded from establishing 
exposure to herbicides resulted in the Veteran's acute myeloid 
leukemia, with competent proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the present 
case, however, the appellant has not submitted competent evidence 
establishing that the Veteran's herbicide exposure resulted in 
his fatal acute myeloid leukemia.  

The record is devoid of a showing that the Veteran's death was 
caused by service or a service connected disability.  The 
evidence reveals that acute myeloid leukemia is not shown during 
service or within a year of separation.  Furthermore, the Veteran 
did not have the type of leukemia that is presumed associated 
with herbicide exposure under 38 C.F.R. § 3.309(e).  

In sum, the evidence is against the grant of service connection 
for the cause of death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


